Order entered September 26, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00156-CR

                     THOMAS LINZ JOHNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F15-58525-S

                                      ORDER

      Before the Court is the State’s September 22, 2022 first motion to extend the

time to file the State’s brief. Although the State’s motion states it is unopposed and

contains a certificate of conference, appellant has filed an objection to the proposed

extension. We GRANT the motion to the extent we ORDER the State’s brief filed

by November 8, 2022.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE